Citation Nr: 0329640	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic seizure 
disorder on a direct basis or as residual to inservice shell 
fragment wounds.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a shell fragment wound of the left lumbar area 
(Muscle Group XX).

3.  Entitlement to a rating in excess of 20 percent for 
residuals of multiple shell fragment wounds of the left lower 
extremity with removal of foreign bodies and muscle atrophy 
(Muscle Group XI).

4.  Entitlement to a compensable rating for a shell fragment 
wound scar of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1942 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In May 2000, the veteran and his spouse appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  In August 2000, the Board remanded the 
veteran's claim to the RO for additional development.  While 
the case was in remand status, service connection for post-
traumatic stress disorder (PTSD) was granted, and a 70 
percent evaluation was assigned.  The issue of entitlement to 
an earlier effective date for the assignment of the 70 
percent evaluation arose.  The RO subsequently granted an 
earlier effective date, which was the date that the veteran 
argued should have been assigned.  Thus, the issue concerning 
an earlier effective date for the assignment of a 70 percent 
evaluation for PTSD will not be addressed by the Board.  The 
case has been returned to the Board and is ready for further 
review.  




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board finds that due process 
must be afforded the veteran in the adjudication of this 
claim.  

The veteran seeks service connection for a seizure disorder.  
Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  
Service connection for certain nervous disorders, such as 
seizures, may be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).   
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

The veteran contends that he has a seizure disability that 
was incurred in service, or in the alternative as secondary 
to a service connected disability.  He has stated that he has 
had seizures since his discharge in 1945, and that he was 
treated six months after service discharge for seizures in 
New Orleans at a VA facility.  He has also argued in a 
December 1998 statement that he has a seizure disorder that 
is due to his shell fragment wounds sustained in combat and 
the resulting PTSD.  At the time of his statement, the 
veteran was not service-connected for PTSD.  

The service medical records show no complaint, diagnosis or 
treatment for as seizure disability.  The veteran's November 
1945 separation examination report found him to be 
neurologically normal.  

On VA examinations in July 1946 and May 1958, no nervous 
system disability was noted.  A seizure disorder is not noted 
in the record until 1984, when VA outpatient records show 
that the veteran complained of syncope and agitation while 
sleeping, as well as times when his mind would go blank for 
about two to three minutes.  The veteran was referred to the 
neurology service and underwent an EEG.  It was found to be 
normal.  In January 1985, the veteran was seen at a VA 
cardiology clinic, and an ECG showed first degree AV block.  
The examiner found, amnesia for a short period, which he 
opined was not due to any cardiovascular abnormality.  A 
neurology consultation indicated that the symptoms suggested 
partial complex seizures.  A subsequent CT scan was normal.  
In January 1986, it was noted that the veteran had been 
treated in September 1985 after having a seizure, and was 
started back on Dilantin.  In September 1987, VA records show 
a diagnosis of history of seizures.  The veteran was taking 
Dilantin.  That same month, seizures was diagnosed.  
Thereafter, private and VA medical records show treatment for 
complaints of seizures in the 1990's.  In September 1996, a 
VA examiner diagnosed post traumatic epilepsy.  

In a May 2000 private medical note, the examiner stated that 
the veteran had nocturnal seizures, and was taking Dilantin.  
A September 2000 VA hospitalization report, it was noted that 
the veteran was monitored for seizure activity.  He was 
continued on Dilantin.  It was noted that no seizures were 
observed.  An EEG showed mild diffuse slowing and a CT showed 
no focal abnormality.  

The veteran was examined by VA in December 2000 for PTSD.  
Seizures with peripheral neuropathy was diagnosed along with 
PTSD.  There appears to be some question as to whether the 
veteran suffers from seizures based on the laboratory 
findings, and if so, the etiology of the seizures has not 
been addressed.  In addition the veteran has been service 
connected for PTSD during the course of this appeal, and the 
RO has not addressed secondary service connection for 
seizures due to this service-connected disability.  

The veteran also seeks entitlement to a rating in excess of 
40 percent for residuals of a shell fragment wound of the 
left lumbar area (Muscle Group XX), entitlement to a rating 
in excess of 20 percent for residuals of multiple shell 
fragment wounds of the left lower extremity with removal of 
foreign bodies and muscle atrophy (Muscle Group XI), and 
entitlement to a compensable rating for a shell fragment 
wound scar of the right knee.  During the course of this 
appeal, the rating criteria for evaluating scars were 
revised.  The VA examiner in September 2000 indicated that 
there were well-healed surgical scars over the lateral aspect 
of the left calf.  A full description of the scars was not 
provided.  In addition, scars of the back and right knee were 
not addressed.  The Board further notes that left foot drop 
was diagnosed by a VA examiner in September 1996, and that on 
VA examination in September 2000, the examiner reported that 
the veteran did not have left foot drop.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  

2.  The RO must also schedule the veteran 
for VA orthopedic, neurological and 
dermatological examinations in order to 
assess the nature and extent of his 
service-connected residuals of a SFW to 
left lumbar spine, Muscle Group XX, his 
multiple shell fragment wounds of the 
left lower extremity with removal of 
foreign bodies and muscle atrophy, and 
his shell fragment wound scar of the 
right knee, and to evaluate the nature 
and etiology of any seizure disability 
found.  The claims folder, including a 
copy of this remand, should be made 
available for review by each examiner in 
conjunction with their examination.  Each 
examiner should indicate that this has 
been accomplished.  X-rays, laboratory 
tests, and/or other diagnostic studies 
should be performed as deemed appropriate 
by the specialists.

The examiner(s) should comment as to 
whether the disability associated with 
each of any affected muscle groups would 
be considered moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  

The examiners should indicate if left 
foot drop is present.  In rendering their 
respective findings, the examiner(s) 
is(are) asked to indicate whether it is 
more likely, less likely or as likely as 
not any current arthritis found is 
secondary to or aggravated by the 
veteran's service- connected SFW 
injuries.  

The neurological examiner must evaluate 
the veteran's claimed seizure disorder.  
All indicated tests and studies must be 
conducted.  The examiner should note 
whether the veteran has a seizure 
disability, and if so the etiology of the 
disability should be noted.  It should be 
specifically noted whether it is at least 
as likely as not that any seizure 
disability found is due to or aggravated 
by a service-connected disability.  
Complete rationale must be provided for 
any opinions reached or conclusions 
drawn.  

The dermatological examiner, in turn, 
must identify whether the veteran's GSW 
scars of the lumbar spine, left lower 
extremity and the right knee are 
disfiguring, poorly nourished, ulcerated, 
tender or painful on objective 
demonstration.  In addition, the examiner 
should indicate the size and location of 
each scar, whether any scar is deep, 
superficial, unstable, or whether any 
scar causes limited motion.  In all 
cases, the examiner(s) must then render 
an opinion concerning the effect of the 
veteran's service-connected disabilities 
on his ordinary activity and his ability 
to procure and maintain employment.  The 
examination report(s) should reconcile 
the veteran's subjective complaints of 
pain with the objective findings on 
examination. The examination report(s) 
should then be associated with the 
veteran's claims folder.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4. When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issues 
should be readjudicated by the RO. The RO 
should specifically determine whether 
separate ratings are warranted for any 
nerve injury or scarring in accordance 
with Esteban v. Brown, 6 Vet. App. 259 
(1994).  To the extent that the 
determinations remain adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes all relevant laws 
and regulations, and afforded a 
reasonable opportunity to respond.



Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




